1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     LUIS JOSE RUIZ GAINZA
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,
                                                 Case No. 2:17-cr-00225-TLN
12                   Plaintiff,
13           v.                                  STIPULATION AND ORDER
                                                 AMENDING CONDITIONS OF SUPERVISED
14   LUIS JOSE RUIZ GAINZA and                   RELEASE
     RICARDO GABRIELE-PLAGE,
15
                     Defendant.
16
17
             IT IS HEREBY STIPULATED by and between United States Attorney McGregor W.
18
     Scott, through Assistant United States Attorney Brian Fogerty, attorney for Plaintiff, and Federal
19
     Defender Heather Williams, through Assistant Federal Defender Hannah R. Labaree, attorneys
20
     for LUIS JOSE RUIZ GAINZA, that the Special Conditions of Mr. Gainza’s supervised release
21
     (CR 134 at p. 6) be amended as follows.
22
             Special condition number 3 currently reads:
23
             The defendant shall consent to the probation officer and/or probation service
24           representative conducting periodic unannounced examinations of (a) any computer, or (b)
             computer-related device, or (c) equipment that has an internal or external modem which
25
             is in the possession or control of the defendant. The defendant consents to retrieval and
26           copying of all data from any such computer, computer-related device, or equipment as
             well as any internal or external peripherals to ensure compliance with conditions. The
27           defendant consents to removal of such computer, computer-related device, and equipment
             for purposes of conducting a more thorough inspection and analysis.
28
      Stipulation and Order
      Amending the Conditions of Release            -1-
             The defendant consents to having installed on any computer, computer-related device,
1
             and equipment, at the defendant's expense, any hardware or software systems to monitor
2            the use of such computer, computer-related device, and equipment at the direction of the
             probation officer, and agrees not to tamper with such hardware or software and not install
3            or use any software programs designated to hide, alter, or delete his computer activities.
             The defendant consents to not installing new hardware without the prior approval of the
4            probation officer.
5            The parties hereby stipulate that the condition be amended as follows. The additional
6    language is bolded for clarity of this Court’s review.
7
             The defendant shall consent to the probation officer and/or probation service
8            representative conducting periodic unannounced examinations of (a) any computer, or (b)
             computer-related device, or (c) equipment that has an internal or external modem which
9            belongs to or has been used by the defendant. This does not include computers,
             computer-related devices, or equipment with an internal or external modem which
10           (1) belong to other individuals residing with the defendant and (2) the defendant has
11           not used. Prior to using any computer, computer-related device, or equipment with
             an internal or external modem, the defendant shall contact the probation officer
12           and/or probation service representative and identify the device or equipment. The
             defendant consents to retrieval and copying of all data from any such computer,
13           computer-related device, or equipment as well as any internal or external peripherals to
             ensure compliance with conditions. The defendant consents to removal of such computer,
14           computer-related device, and equipment for purposes of conducting a more thorough
15           inspection and analysis.

16           The defendant consents to having installed on any computer, computer-related device,
             and equipment, at the defendant's expense, any hardware or software systems to monitor
17           the use of such computer, computer-related device, and equipment at the direction of the
             probation officer, and agrees not to tamper with such hardware or software and not install
18
             or use any software programs designated to hide, alter, or delete his computer activities.
19           The defendant consents to not installing new hardware without the prior approval of the
             probation officer.
20
21           Mr. Gainza lives with his sister in Miami, Florida, and is supervised by Probation Officer

22   John Carles out of the United States Probation Office in the Southern District of Florida. Officer

23   Carles has no objection to the proposed amendment to Mr. Gainza’s conditions of release.

24
25   DATED: June 22, 2021                          Respectfully submitted,

26                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
27
28                                                 /s/ Hannah R. Labaree
      Stipulation and Order
      Amending the Conditions of Release             -2-
                                           HANNAH R. LABAREE
1
                                           Assistant Federal Defender
                                           Attorney for LUIS JOSE RUIZ GAINZA
2
     DATED: June 22, 2021                  MCGREGOR W. SCOTT
3                                          United States Attorney
4
                                           /s/ Brian Fogerty
5                                          BRIAN FOGERTY
                                           Assistant United States Attorney
6                                          Attorney for Plaintiff
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order
      Amending the Conditions of Release     -3-
1                                                 ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court ORDERS that
4    Special Condition 3 be amended as specified herein, and ADOPTS the Amended Special
5    Condition of Release, attached as Exhibit A to the parties’ stipulation.
6
7    Dated: June 22, 2021

8
9                                                          Troy L. Nunley
                                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order
      Amending the Conditions of Release             -4-
